Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a paper filed on 01/24/2022 in which claims 23-44 are pending and ready for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-31 and 37-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alpert et al (hereinafter Alpert) (US 2014/0092929 A1).
As to claims 23 and 37, Alpert discloses a wireless laser power transfer system (parag [0002]) comprising: 
a first source of laser beam (Fig 12, 115, parag [0133]); 
a first controller adapted to vary a power and a direction of the first laser beam (see parags [0010], [0077]), said first controller further adapted to modulate the first laser beam (see parag [0010], [0128]); and 
a first wireless communication system (Fig 12, 119, parag [0133]).
As to claim 24, Alpert discloses the system of claim 23 wherein the first controller causes the first laser beam to strike a first target (sees Figs 10 & 12, 115).
As to claims 25 and 38, Alpert discloses the system of claim 24 wherein the first controller tracks movement of the first target (see parag [0067]).
As to claims 26 and 39, Alpert discloses the system of claim 25 wherein the first controller is further adapted to cause the first laser source to operate at a first power level if the first wireless communication system receives a signal from the first target indicating that the power of the first laser beam as received at the first target matches an expected power level (see Fig 10 flowchart, parags [0122-0124]).
As to claims 27 and 40, Alpert discloses the system of claim 26 wherein said first controller is further adapted to cause the first laser source to operate at a second power level if the signal received from the first target indicates that the power of the laser beam as received at the first target does not match the expected power level, said second power-level being either zero or an eye-safe power level (see parag [0012]).
As to claims 28 and 41, Alpert discloses the system of claim 27 further comprising: 
a second source of laser beam (see parag [0072]); and 
a second controller (see parag [0014]) adapted to vary a power and a direction of the second laser beam, wherein said second controller is further adapted to modulate the second laser beam.
As to claim 29, Alpert discloses the system of claim 28 wherein the second controller causes the second laser beam (see parag [0072]) to strike a second target different from the first target.
As to claims 30 and 42, Alpert discloses the system of claim 29 wherein the second controller tracks movement of the second target (see parag [0067]).

As to claims 31 and 43, Alpert discloses the system of claim 30 wherein the first laser source is disposed on a first panel and said second laser source is disposed on a second panel different from the first panel (see parag [0072]).

Allowable Subject Matter
Claims 32-36 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 6, filed on 01/24/2022, with respect to the rejection(s) of claim(s) 1-22 under statutory double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alpert et al.

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836